
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 755
		IN THE HOUSE OF REPRESENTATIVES
		
			September 17, 2009
			Mr. McMahon (for
			 himself and Mr. Rooney) submitted the
			 following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Celebrating the 30th anniversary of the
		  creation of the Office of Special Investigations of the Department of
		  Justice.
	
	
		Whereas the Office of Special Investigations (OSI) of the
			 Department of Justice is part of an interagency Federal effort to identify
			 suspected perpetrators of human rights violations who have entered the United
			 States, to prosecute such individuals in the United States under applicable
			 laws, and to remove or extradite them to countries or international tribunals
			 that can try them for their crimes;
		Whereas those who perpetrate serious human rights
			 violations abroad, including genocide, torture, extrajudicial killing, and
			 persecution, should not find refuge in the United States and should face
			 accountability for their crimes;
		Whereas the OSI is responsible for identifying human
			 rights violators who have obtained U.S. citizenship and for taking legal
			 action, through civil or criminal charges, to revoke that citizenship so that
			 they can face appropriate measures to hold them accountable;
		Whereas OSI works with the Department of Homeland Security
			 and other domestic and foreign authorities to deny safe haven and impunity to
			 human rights violators;
		Whereas OSI was originally created in 1979 to investigate
			 and prosecute participants in World War II-era acts of Nazi-sponsored
			 persecution;
		Whereas the office’s success in pursuing that mission
			 precipitated an expansion of its responsibilities, and on December 17, 2004,
			 the Intelligence Reform and Terrorism Prevention Act (IRTPA) was signed into
			 law;
		Whereas the IRTPA expanded OSI’s responsibility by
			 providing it with the authority to investigate and bring legal actions in
			 Federal court to revoke the United States citizenship of any naturalized U.S.
			 citizen who committed, ordered, incited, assisted, or otherwise participated
			 abroad in genocide or, under color of foreign law, participated in torture or
			 extrajudicial killing;
		Whereas the OSI continues to garner international
			 accolades for its work on the defining battles of the 20th century by bringing
			 Nazi war criminals to justice; and
		Whereas as of 2008, OSI has successfully prosecuted 107
			 Nazi persecutors and has worked closely with the Department of Homeland
			 Security to stop at U.S. ports of entry more than 180 former European and
			 Japanese Axis perpetrators and suspected perpetrators of acts of persecution
			 and to bar them from entering the United States: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)celebrates the
			 30th anniversary of the creation of the Office of Special Investigations at the
			 Department of Justice; and
			(2)urges the President to issue a proclamation
			 calling for an observation of this anniversary.
			
